Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered October 13, 1989, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Pursuant to a negotiated plea, defendant pleaded guilty to a reduced charge of criminal possession of a controlled substance in the fourth degree and was sentenced to an indeterminate prison term of 2 to 6 years. She presents no extraordinary circumstances in support of her claim that the sentence was harsh and excessive. The sentence was in accord with the plea-bargain agreement and, had the original two-count indictment gone to trial, defendant might well have received a greater sentence. Accordingly, we find no abuse of discretion by County Court in imposing sentence (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.